UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7531



G. GRAY,

                                             Plaintiff - Appellant,

           versus


GEORGE DEEDS, Warden, Keen Mountain Correc-
tional Center; M. SPRADLING, Treatment Pro-
grams Supervisor, Keen Mountain Correctional
Center,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-662-R)


Submitted:   January 30, 1998           Decided:     February 18, 1998


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


G. Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997). We have reviewed the

record and the district court's opinion and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning
of the district court. Gray v. Deeds, No. CA-97-662-R (W.D. Va.
Oct. 10, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2